DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on July 22, 2022.  Claims 7 – 14, 18, 20 – 25 & 27 – 33 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/385,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 9, 10, 11 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0229025 A1) to Johnasen in view of (U.S. Patent Number 9,566,914 B2) to Marr, Jr., (U.S. Patent Number 10,207,650 B1) to Banegas and (U.S. Patent Number 7,641,251 B1) to Stepanians.
Regarding claim 7, Johnasen discloses the truck rack (See Figure 1), comprising: the first pair of towers (i.e. Front Left & Right (12 & 13) in Figures 1 & 3), each tower (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) having the lower end portion (28) configured to be mounted on an upper wall region of the truck bed (14) (See Figure 1), and the telescoping intermediate portion (27) that is extendable upward in an inwardly sloped direction (See Figures 1 & 3), and lockable (i.e. via (26) in Figure 3) in the extended position (See Figure 3) to increase a height of the tower (12) (See Figure 3); and
the crossbar (11) defining the longitudinal axis and defining an axial slot (21) elongated along the axis (See Figure 2); and 
the pair of fastener assemblies (i.e. Left & Right (22) in Figure 2) configured to connect the crossbar (11) to the first pair of towers (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) at the upper portion of each tower (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) such that an end region of the crossbar (11) projects outward along the longitudinal axis from the tower (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) in a direction away from the upper portion of both towers (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) (See Figures 1 & 3), wherein each fastener assembly (i.e. Left & Right (22) in Figure 2) is configured to extend from the upper portion of one of the towers (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) to the axial slot (21) of the crossbar (11), and wherein the pair of fastener assemblies (i.e. Left & Right (22) in Figure 2) are slidable along, the crossbar (11), to change the distance between the upper portion of the tower (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) and the end of the crossbar (11) (See Figures 3 & 4);
the second pair of towers (i.e. Rear Left & Right (12 & 13) in Figures 1 & 3), each tower (i.e. Rear Left & Right (12 & 13) in Figures 1 & 3) having the lower end portion (28) configured to be mounted on an upper wall region of the truck bed (14) (See Figure 1), and the telescoping intermediate portion (27) that is extendable upward in an inwardly sloped direction (See Figures 1 & 3), and lockable (i.e. via (26) in Figure 3) in the extended position (See Figure 3) to increase a height of the tower (12) (See Figure 3).
However, Johnasen lacks and does not explicitly disclose an upper end portion; an axial slot elongated along the longitudinal axis; wherein the pair of fastener assemblies are adjustable between (i) the first configuration in which the upper end portion of each tower is connected to; and (ii) the second configuration in which each upper end portion of the pair of towers is secured firmly to the crossbar.
Marr, Jr., teaches the truck rack (100), comprising: the first and second pair of towers {(i.e. Front Left & Right (116) in Figures 1 & 5) & (i.e. Rear Left & Right (116) in Figures 1 & 5)}, each tower (i.e. Left & Right (116) in Figures 5 & 6) having the lower end portion (114 & 114A) configured to be mounted on an upper wall region of the truck bed (20 & 24) (See Figure 5), an upper end portion (118, 118A & 118B), and the pair of towers (i.e. Left & Right (116) in Figures 5 & 6) extendable upward in an inwardly sloped direction (See Figures 1 & 3); and the crossbar (122) defining the longitudinal axis and also defining an axial slot (122A) elongated along the longitudinal axis (See Figure 26); wherein the fastener assembly (142 & 144) is adjustable between (i) the first configuration (i.e. Untighten Configuration) in which the upper end portion (118) of the each tower (i.e. Left & Right (116) in Figures 24 & 25) is connected to; and (ii) the second configuration (i.e. Tighten Configuration) in which each upper end portion (118) of the pair of towers (i.e. Left & Right (116) in Figures 24 & 25) is secured firmly to the crossbar (122) (See Column 8, lines 31 – 44) (See Figures 24 & 25).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an upper end portion; the longitudinal slot; wherein the pair of fastener assemblies are adjustable between (i) the first configuration in which the upper end portion of each tower is connected to; and (ii) the second configuration in which each upper end portion of the pair of towers is secured firmly to the crossbar as taught by Marr, Jr., with the truck rack of Johnasen in order to provide the users to position the crossbar to their desired positioning relative to the tower and top saddle seat (See Column 7, lines 49 – 51).
However, Johnasen as modified by Marr, Jr., lacks and does not explicitly disclose the pair of fastener assemblies.
	Marr, Jr., recites: “It would be appreciated by those skilled in the art that various changes and modifications can be made to the illustrated embodiments without departing from the spirit of the present invention.  All such modifications and changes are intended to be covered by the appended claims.” (See Column 9, lines 57 – 61).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of fastener assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, Johnasen lacks and does not explicitly disclose the plurality of extended positions, and lockable in each of the extended positions.
Banegas teaches the plurality of extended position (i.e. via Multiple Apertures in (153, 155, 163 & 165) in Figure 7), and lockable (i.e. via 251, 254, 255 & 258) in Figure 7) in each of the extended positions (See Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of extended positions, and lockable in each of the extended positions as taught by Banegas with the truck rack of Johnasen in order to accommodate various height storage positions.
However, Johnasen lacks and does not explicitly disclose the side rail defining the longitudinal axis and attached to, and extending between, the telescoping intermediate portions of corresponding towers of the first and second pairs of towers, the side rail having an adjustable length.
Stepanians teaches the side rail {i.e. (38/40) & (42/44) in Figure 1} defining the longitudinal axis and attached to, and extending between, the intermediate portions (i.e. Middle Portions of (30, 32, 34 & 36) in Figure 1) of corresponding towers of the first (30 & 32) and second (34 & 36) pairs of towers (See Figure 1), the side rail {i.e. (38/40) & (42/44) in Figure 1} having an adjustable length (i.e. Collapsed Position Length & Fully Extended Position Length in Figures 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the side rail defining the longitudinal axis and attached to, and extending between, the intermediate portions of corresponding towers of the first and second pairs of towers, the side rail having an adjustable length as taught by Stepanians with the truck rack of Johnasen in order to strengthen the rack assembly.    

Regarding claim 8, Johnasen as modified by Marr, Jr., discloses wherein the fastener assembly (142 & 144) includes an internally-threaded fastener (144) (i.e. Nut) located in the axial slot (i.e. Lower Central Slot of (122A) in Figure 26), and wherein the internally-threaded fastener (144) (i.e. Nut) is offset along the axial slot (i.e. Lower Central Slot of (122A) in Figure 26) when the upper end portion of the tower (i.e. Left & Right (114, 116 & 118) in Figure 5) slides along the crossbar (122) (See Figure 25).  

Regarding claim 9, Johnasen as modified by Marr, Jr., discloses wherein the fastener assembly (142 & 144) includes an externally-threaded fastener (142) (i.e. Bolt) that extends from the upper end portion of the one of the towers (i.e. Left & Right (116) in Figure 5) and into threaded engagement with the internally-threaded fastener (144) (i.e. Nut).  

Regarding claim 10, Johnasen as modified by Marr, Jr., discloses wherein the fastener assembly (142 & 144) includes the externally-threaded fastener (142), and wherein the internally-threaded fastener (144) defines the internally threaded apertures (i.e. Gap Hole of Nut) for threaded engagement with the pair of externally-threaded fasteners  
However, Johnasen as modified by Marr, Jr., does not explicitly disclose the pair of externally-threaded fasteners and the pair of internally threaded apertures.
	Marr, Jr., recites: “It would be appreciated by those skilled in the art that various changes and modifications can be made to the illustrated embodiments without departing from the spirit of the present invention.  All such modifications and changes are intended to be covered by the appended claims.” (See Column 9, lines 57 – 61).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of fastener assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, Johnasen as modified by Marr, Jr., discloses wherein the upper end portion (118) of each tower (i.e. Left & Right (116) in Figure 5) has the saddle (118C) to receive the region of the crossbar (122) (See Column 8, lines 10 – 15) (See Figures 19 & 20). 

Regarding claim 32, Johnasen discloses wherein the telescoping intermediate portion (27) of each tower (i.e. Front Left & Right (12 & 13) in Figures 1 & 3) includes an outer tube (i.e. Lower Portion of (27) in Figure 3) and an inner tube (i.e. Upper Portion of (27) in Figure 3) that is extendable from the outer tube (i.e. Lower Portion of (27) in Figure 3) to change the length of the intermediate portion (27) (See Figure 3).
Furthermore, Johnasen as modified by Stepanians discloses the side rail {i.e. (38/40) & (42/44) in Figure 1} attached to the outer tube of the intermediate portion (i.e. Middle Portion of (30, 32, 34 & 36) in Figure 1) of each corresponding tower (30, 32, 34 & 36) (See Figure 1).

Allowable Subject Matter
Claims 12 – 14, 18, 20 – 25, 27 – 31 & 33 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 8, 9, 10 & 11 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,628,540) to James discloses the side rails (76 & 76’) having adjustable length (See Figure 2 & 3).

(U.S. Patent Number 5,476,301) to Berkich discloses the side rails (110 & 116) having adjustable length (See Figures 1A & 5).

(U.S. Patent Number 6,347,731) to Burger discloses the side rails (i.e. Left & Right (8) in Figure 1) having adjustable length (See Figure 1).

	(U.S. Patent Publication Number 2008 / 0100075 A1) to Derecktor discloses the truck rack (See Figure 1).

(U.S. Patent Number 7,296,837 B2) to Niedziela et al., discloses the truck rack (See Figure 1).

(U.S. Patent Number 7,464,977 B1) to Price discloses the truck rack (See Figure 1).

(U.S. Patent Number 7,419,075 B2) to Green discloses the truck rack (See Figures 2 & 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/           Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734